Citation Nr: 0333241	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to April 1994.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which granted 
service connection for PTSD, rated 30 percent disabling.  In 
that decision, the RO also granted service connection for a 
forehead scar, rated noncompensable, and denied service 
connection for gardenella tick bites and malaria.  In his 
notice of disagreement with that decision, the veteran 
limited his appeal to the matter of the rating for PTSD.  
Accordingly, that is the only issue before the Board.  

It is noteworthy that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  The Boar also notes that while 
no "stages" have been established for the PTSD to date, the 
determination below may represent less than a full grant of 
the benefit sought.  The possibility of a higher current 
"staged" rating will be addressed in a remand which follows 
this decision.


FINDING OF FACT

Symptoms of the veteran's PTSD, including depression, 
recurring nightmares, intrusive thoughts, suicidal ideation, 
anger, irritability, anxiety, hypervigilance, sleep 
disturbance, social isolation and difficulty getting along 
with people, have resulted in occupational and social 
impairment with reduced reliability and productivity.  





CONCLUSION OF LAW

A 50 percent rating is warranted for PTSD from the date of 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, in a 
decision on September 22, 2003, Paralyzed Veterans of America 
v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The only notification to the veteran of the VCAA and 
implementing regulations is in the October 2002 statement of 
the case (SOC), which contains the now provisions of 
38 U.S.C.A. § 3.159(b)(1), now invalid under DAV, that 
provide only 30 days for response to VCAA notice.  Under this 
circumstance the Board would normally have no recourse but to 
remand the case for correction of notice deficiencies.  
However, inasmuch as the record appears complete as to the 
evidence pertaining to the rating warranted for the period of 
time contemporaneous with the effective date of the grant of 
service connection (the veteran has not indicated that 
pertinent evidence is outstanding), and as the decision below 
represents a grant of the benefit sought (with delay possibly 
harmful to the veteran), the Board finds it proper to address 
the matter of the initial rating at this time (leaving 
consideration of a subsequent higher "stage" pending for 
review after further development), without delaying this 
partial disposition for further notice.

Background

The veteran's service included combat operations during 
Persian Gulf War.  The RO granted service connection for 
PTSD, rated 30 percent disabling effective April 19, 1999 
(the date of receipt of his claim).  

Records from a VA medical facility reflect that the veteran 
has been in outpatient psychiatric treatment since 1998.  
Records from August 1998 to January 2001 contain numerous 
references to a chronic PTSD causing personal problems, 
including marital problems, especially due to depression.  An 
August 1998 outpatient record indicates the veteran lived 
with his spouse and their two children.  He reported that 
"[m]y wife says I have become more short tempered towards 
her."  It was noted that the veteran had suicidal ideations, 
but had made no suicide attempts.  He was neatly and 
appropriately dressed, and was alert and cooperative.  He 
verbalized well; but his mood was slightly dysphoric.  The 
PTSD symptoms were reported as mild.  He had occasional 
flashbacks when a helicopter flew overhead.  He complained of 
irritability and social isolation.  

An April 1999 VA outpatient report of psychiatric history and 
assessment reveals that the veteran complained of depression, 
suicidal feelings, intrusive thoughts of dead enemy soldiers, 
and nightmares about being chased by the enemy.  He reported 
problems with anger management, irritability, constant 
hypervigilance, a strong startle reaction, and a disturbed 
and restless sleep pattern.  Both he and his spouse were 
concerned about his irritability, which was noted as a 
primary reason why he presented to a VA medical center for 
evaluation.  It was reported that the veteran and his spouse 
were married for approximately 11 years, had two children 
together, and that he was working part-time with his brother 
in landscaping.  The veteran was pleasant, soft spoken, and 
friendly.  He maintained a positive rapport throughout the 
interview, but his affect was dysthymic.  His cognition was 
clear, and he had good verbal sills and clear thinking 
patterns.  There was no evidence of psychosis.  The diagnosis 
was chronic PTSD and dysthymia.  The Global Assessment of 
Functioning (GAF) score was 45.  It was reported that the 
veteran had been taking Sertraline and trazodone, and the 
examiner restarted prescriptions of same.  

A September 1999 PTSD program intake evaluation reveals that 
the veteran complained of temper outbursts, and he felt like 
he was "shaking inside."  It was noted that he worked for a 
contractor and was trying to start his own business.  His 
mood was defensive.  Mornings were "the hardest," and he 
"stayed alert" at night.  The examiner noted that PTSD 
symptoms included recurrent and intrusive distressing 
recollections; sleep disturbances, in part from recurrent 
distressing dreams; intense psychological distress and 
physiological reactivity at exposure to events that 
symbolized or resembled the stressors; efforts to avoid 
thoughts, feelings, or activities associated with the 
stressors; feeling detachment from others; a constricted 
affect; and irritability, hypervigilance, and an exaggerated 
startle response.  The diagnosis was chronic severe PTSD and 
marital problems, and schizotypal personality disorder 
secondary to PTSD.  

A VA outpatient record dated in December 1999 indicates that 
PTSD symptoms were "moderate," and the veteran complained 
of depression and marital problems.  PTSD symptoms also 
included intrusive thoughts, poor sleep, depression, and 
irritability.  The GAF score was 45.  Additional outpatients 
records dated through January 2001 document continuing 
treatment the veteran received for PTSD.  In an August 2000 
outpatient record the examiner stated that the veteran's PTSD 
symptoms were of a "moderate nature."  The veteran was 
concerned and depressed about his marriage; he and his spouse 
were in a marital counseling program.  It was noted that some 
stability in their marriage "had been achieved in that a 
separation did not take place, although the possibility 
remains."  His chief complaints pertaining to PTSD symptoms 
were intrusive thoughts with associated depression, poor 
sleep, and irritability.  

On VA examination in October 2001, the veteran complained of 
occasional nightmares, as well as constantly thinking about 
his time in service.  He described his mood as "edgy," and 
he always felt tense and on the defensive.  He complained of 
trouble sleeping approximately three times weekly, and on 
average he slept six hours nightly.  When asked about the 
future, he said he wants to forget about the war.  He 
described suicidal ideation, but denied any plans of suicide.  
When asked about the frequency of his suicidal thoughts the 
veteran responded "too much."  He enjoyment and interest 
were reduced.  His appetite was adequate and his weight was 
stable.  When asked about how his stressor affected his 
current behavior he said "I worry too much and think about 
the people."  He lived with his spouse and their two 
children.  He reported that his relationship with his 
immediate family was "not so good" because of tension 
caused by PTSD symptoms.  He assembled and installed 
manufactured homes for a living, and had been employed in 
that capacity for six months.  He enjoyed reading the 
newspaper, but he socialized very little.  Examination 
revealed that his immediate and remote memories were intact, 
and his recent memory evidenced no errors.  He was alert and 
oriented in all spheres.  His speech was emotional, and his 
thought process production was spontaneous.  Continuity of 
thought was logical and relevant.  His thought content 
contained no current suicidal or homicidal ideation.  He 
denied delusions and ideas of reference.  He denied 
hallucinations, but described what appeared to be auditory-
based flashbacks inasmuch as he heard "the voices of his 
friends from the war."  His abstracting abilities were 
concrete.  His concentration was poor.  He was only able to 
calculate two serial 7's, and that was with great difficulty.  
The examiner evaluated the veteran's mood as anxious.  His 
range of affect was broad, his judgment was intact, and his 
insight was fair.  His medications included bupropion, 
cyproheptadine, and clonazepam.  The diagnosis was moderate 
PTSD, and the GAF score was 50.  

In correspondence received in November 2002, the veteran 
reported that he and his spouse were divorced and that he no 
longer lived with his family.  He stated that while the VA 
examiner in October 2001 noted that the veteran felt 
"edgy," he now was "always mad and ready to kill."  He 
indicated that he slept less now that he did not live with 
his family.  Flashbacks awakened him in the morning.  His 
thoughts of "the people," as he reported to the VA examiner 
in October 2001, were actually thoughts about people he 
killed during the war.  He wrote "I have this war with me . 
. . every day and damn nite [sic]."  He reported thoughts of 
suicide on a daily basis.  He worked as a garbage collector, 
and when he worked he stayed busy constantly so that his mind 
could "rest from the war."  At the end of his work shift he 
went "back to the war in Iraq.  Back in my [armored 
personnel carrier] shooting again and again."  He stated 
that he did not care for himself and wished he were dead 
every day.  He wrote that he sometimes "want[s] to just kill 
a bunch of people."  He said he does not care anymore as 
"Death is a step closer to happiness."  He said that "I 
hate my civilian life [and] I can't . . . adjust to this life 
I belong in a war."  He tried to be social but complained 
that he cannot "find any meaning."  He described feelings 
of guilt and anger.  He stated:

I am always hiding this PTSD from people, 
but I am tired or sick because I go back, 
and back to this war I am in shame [and] 
feel guilty that I lost my family, that I 
shot men that maybe should have survived.  
My personal view one day [is that] I'll 
go back to Iraq and help finish what we 
had started or Die while fighting.  

Legal Criteria and Analysis - Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

As noted, in a claim disagreeing with the initial rating 
assigned following a grant of service connection, as here, 
separate ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson, supra.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a) (2002).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The report of VA examination in October 2001, along with the 
rest of the evidence of record (to include GAF scores), 
establish that manifestations of the veteran's service-
connected PTSD more closely approximate the criteria for a 50 
percent evaluation, and have done so since the effective date 
of the grant of service connection.  

The veteran's PTSD is manifested by nightmares, intrusive 
thoughts, suicidal ideation, increased startle response, 
depression, irritability, hypervigilance, anxiety, and social 
detachment.  He recounts a long list of symptoms claimed to 
be of very substantial degree.  VA examinations and VA 
outpatient records reveal occupational and social impairment 
with deficiencies in most areas due to PTSD symptoms listed 
in the schedular criteria for a 50 percent rating (outlined 
above).  The veteran has exhibited substantial inability to 
establish and maintain effective relationships, and there are 
demonstrated PTSD symptoms to a degree affecting his ability 
to function independently, appropriately, and effectively 
with family, friends, and co-workers.  Consequently, a 50 
percent rating is warranted.  At least at first from the 
effective date of grant of service connection, the PTSD is 
not shown to have caused occupational and social impairment 
with deficiencies in most areas.  There were no clinical 
notations of obsessional rituals, illogical speech, panic, 
spatial disorientation, neglect of appearance, or symptoms of 
the like.  The veteran maintained employment.  Consequently, 
a rating in excess of 50 percent was not initially warranted. 

The Board again notes that analysis of a claim for a higher 
initial rating requires consideration of the possibility of 
"staged ratings," wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  Here, the Board has considered the concept of staged 
ratings pursuant to the guidelines of Fenderson, and finds 
that the totality of the evidence shows that symptoms of the 
veteran's PTSD have consistently met or nearly approximated 
the criteria necessary for the evaluation of 50 percent from 
April 19, 1999.  The possibility of a higher "stage" during 
the pendency of the claim, particularly after October 2001, 
requires further development, and will be addressed in the 
remand that follows.


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
awards.


REMAND


As noted, the October 2002 SOC generally notified the veteran 
of the changes in VA "duty-to-assist" requirements brought 
about by the VCAA and implementing regulations.  However, the 
SOC expressly notified the veteran that he had 30 days from 
the date of the letter to submit additional evidence, hence 
it was inadequate under PVA, supra.  Otherwise, notice 
requirements appear to be in compliance with Quartuccio, 
supra, as the veteran has been advised of what is needed to 
establish his claim, of what the record shows, and of his and 
VA's responsibilities in claims development.  Since this case 
is being remanded for additional development anyway, the RO 
must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed for response to VCAA notice.

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence pertaining to the veteran's 
service-connected PTSD consists of a report of VA examination 
in October 2001 and VA outpatient records dated through 
January 2001.  Statements from the veteran reasonably suggest 
that the PTSD symptoms may have intensified since the last VA 
examination.  To assure a fair adjudication of the remaining 
portion of the veteran's claim, further development of 
medical evidence is needed.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a  failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  

It also appears that the veteran is receiving ongoing 
treatment for the disabilities at issue.  Reports of such 
treatment may include information pertinent to the instant 
claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all VCAA 
notice requirements are satisfied in 
accordance with the decisions of the U.S. 
Court of Appeals for Veterans Claims in 
Quartuccio, supra, and of the Federal 
Circuit in DAV and PVA, supra, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
entitlement to a rating in excess of 50 
percent; of what the evidence shows; and 
of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
from January 2001 to the present, then 
obtain complete records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain 
reports of any VA treatment (not already 
of record) for PTSD since January 2001.  

3.  The RO should then arrange for a VA 
psychiatric examination of the veteran to 
ascertain the current severity of his 
PTSD.  The claims file must be made 
available to the psychiatrist in 
conjunction with the examination.  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
examine the veteran, and describe the 
nature and severity of all symptoms 
attributable to PTSD.  

4.  The RO should then review the 
remaining matter on appeal.  If a current 
"staged" rating in excess of 50 percent 
remains denied, the RO should issue the 
veteran and his representative an 
appropriate supplemental SOC and give 
them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



